Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Evickes Vanzell Smith, Appellant                     Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 45696-A).
 No. 06-17-00077-CR        v.                         Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Evickes Vanzell Smith, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JULY 18, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk